Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

EVERCORE LP

Dated as of August 7, 2006

 

--------------------------------------------------------------------------------

THE PARTNERSHIP UNITS OF EVERCORE LP HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES LAWS OF ANY STATE OR ANY
OTHER APPLICABLE SECURITIES LAWS AND ARE BEING SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH
UNITS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE,
PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN
COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS,
AND ANY OTHER APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF
THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT. THE UNITS MAY NOT BE
TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS LIMITED
PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS OF SUCH UNITS WILL BE REQUIRED TO
BEAR THE RISK OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I    DEFINITIONS   

SECTION 1.01. Definitions

   1 ARTICLE II    FORMATION, TERM, PURPOSE AND POWERS   

SECTION 2.01. Formation

   10

SECTION 2.02. Name

   10

SECTION 2.03. Term

   10

SECTION 2.04. Offices

   10

SECTION 2.05. Agent for Service of Process

   10

SECTION 2.06. Business Purpose

   10

SECTION 2.07. Powers of the Partnership

   10

SECTION 2.08. Partners; Admission of New Partners

   10

SECTION 2.09. Withdrawal

   11 ARTICLE III    MANAGEMENT   

SECTION 3.01. General Partner

   11

SECTION 3.02. Equity Committee

   11

SECTION 3.03. Compensation

   12

SECTION 3.04. Expenses

   12

SECTION 3.05. Officers

   12

SECTION 3.06. Authority of Partners

   12

SECTION 3.07. Action by Written Consent

   13 ARTICLE IV    DISTRIBUTIONS   

SECTION 4.01. Distributions

   13

SECTION 4.02. Liquidation Distribution

   14

SECTION 4.03. Limitations on Distribution

   14

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;    TAX ALLOCATIONS; TAX
MATTERS   

SECTION 5.01. Initial Capital Contributions

   14

SECTION 5.02. No Additional Capital Contributions

   14

SECTION 5.03. Capital Accounts

   14

SECTION 5.04. Allocations of Profits and Losses

   14

SECTION 5.05. Special Allocations

   15

SECTION 5.06. Tax Allocations

   16

SECTION 5.07. Tax Advances

   16

SECTION 5.08. Tax Matters

   17

SECTION 5.09. Other Allocation Provisions

   17

SECTION 5.10. Section 83(b) Elections

   17 ARTICLE VI    BOOKS AND RECORDS; REPORTS   

SECTION 6.01. Books and Records

   18 ARTICLE VII    PARTNERSHIP UNITS   

SECTION 7.01. Units

   18

SECTION 7.02. Register

   18

SECTION 7.03. Splits, Distributions and Reclassifications

   18

SECTION 7.04. Cancellation of Class A Common Stock and Units

   18

SECTION 7.05. Incentive Plans

   19

SECTION 7.06. Offerings of Class A Common Stock

   19

SECTION 7.07. Registered Partners

   19 ARTICLE VIII    VESTING; FORFEITURE AND ALLOCATION OF INTERESTS; TRANSFER
RESTRICTIONS   

SECTION 8.01. Vesting of Initial Unvested Units

   19

SECTION 8.02. Forfeiture; Recapitalization of Unvested Units Held by Initial
Non-Founding Limited Partners

   20

SECTION 8.03. Limited Partner Transfers

   22

SECTION 8.04. Participation in Permitted Exchanges

   22

SECTION 8.05. Permitted Transferees

   23

SECTION 8.06. Encumbrances

   24

SECTION 8.07. Further Restrictions

   24

SECTION 8.08. Rights of Assignees

   25

SECTION 8.09. Admissions, Withdrawals and Removals

   25

SECTION 8.10. Admission of Assignees as Substitute Limited Partners

   25

SECTION 8.11. Withdrawal of Certain Partners

   26

SECTION 8.12. Conversion of Class C Units to Class B Units

   26

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX    DISSOLUTION, LIQUIDATION AND TERMINATION   

SECTION 9.01. No Dissolution

   26

SECTION 9.02. Events Causing Dissolution

   26

SECTION 9.03. Distribution upon Dissolution

   26

SECTION 9.04. Time for Liquidation

   28

SECTION 9.05. Termination

   28

SECTION 9.06. Claims of the Partners

   28

SECTION 9.07. Survival of Certain Provisions

   28 ARTICLE X    LIABILITY AND INDEMNIFICATION   

SECTION 10.01. Liability of Partners

   28

SECTION 10.02. Indemnification

   29 ARTICLE XI    MISCELLANEOUS   

SECTION 11.01. Severability

   31

SECTION 11.02. Notices

   31

SECTION 11.03. Cumulative Remedies

   31

SECTION 11.04. Binding Effect

   32

SECTION 11.05. Interpretation

   32

SECTION 11.06. Counterparts

   32

SECTION 11.07. Further Assurances

   32

SECTION 11.08. Entire Agreement

   32

SECTION 11.09. Governing Law

   32

SECTION 11.10. Submission to Jurisdiction; Waiver of Jury Trial

   32

SECTION 11.11. Expenses

   33

SECTION 11.12. Amendments and Waivers

   33

SECTION 11.13. No Third Party Beneficiaries

   34

SECTION 11.14. Headings

   34

SECTION 11.15. Construction

   34

SECTION 11.16. Power of Attorney

   35

SECTION 11.17. Partnership Status

   35

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

EVERCORE LP

This AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of
Evercore LP (the “Partnership”) is made as of the 7th day of August, 2006, by
and among Evercore Partners Inc., a corporation formed under the laws of the
State of Delaware, as general partner, and the Limited Partners (as defined
herein) of the Partnership.

W I T N E S S E T H:

WHEREAS, the Partnership was formed as a limited partnership pursuant to the
Delaware Revised Uniform Limited Partnership Act, 6 Del. C. Section 17-101, et
seq., as it may be amended from time to time (the “Act”), by the filing of a
Certificate of Limited Partnership (the “Certificate”) with the Office of the
Secretary of State of the State of Delaware on May 12, 2006;

WHEREAS, the parties hereto desire to enter into this Agreement to amend and
restate the Limited Partnership Agreement of the Partnership dated as of May 12,
2006; and

WHEREAS, the parties hereto desire to enter into this Amended and Restated
Limited Partnership Agreement of the Partnership and to replace the general
partner and permit the admission of the Limited Partners to the Partnership.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree to amend
and restate the Original Agreement (as defined herein) in its entirety to read
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Capitalized terms used herein without definition have
the following meanings (such meanings being equally applicable to both the
singular and plural form of the terms defined):

“Act” has the meaning set forth in the preamble of this Agreement.

“Additional Credit Amount” has the meaning set forth in Section 4.01(b)(ii).

“Adjusted Capital Account Balance” means, with respect to each Partner, the
balance in such Partner’s Capital Account adjusted (i) by taking into account
the adjustments, allocations and distributions described in U.S. Treasury
Regulations Sections 1.704-1(b)(2)(ii)(c)(4), (5) and (6); and (ii) by adding to
such balance such Partner’s share of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, determined



--------------------------------------------------------------------------------

pursuant to Regulations Sections 1.704-2(g) and 1.704-2(i)(5) any amounts such
Partner is obligated to restore pursuant to any provision of this Agreement or
by applicable law. The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Amended Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“Assignee” has the meaning set forth in Section 8.08.

“Assumed Tax Rate” means the highest effective marginal combined U.S. federal,
state and local income tax rate for a Fiscal Year prescribed for an individual
or corporate resident in New York, New York (taking into account (a) the
nondeductiblity of expenses subject to the limitation described in Section 67(a)
of the Code and (b) the character (e.g., long-term or short-term capital gain or
ordinary or exempt income) of the applicable income, but not taking into account
the deductibility of state and local income taxes for U.S. federal income tax
purposes). For the avoidance of doubt, the Assumed Tax Rate will be the same for
all Partners.

“Available Cash” means, with respect to any fiscal period, the amount of cash on
hand which the General Partner, in its reasonable discretion, deems available
for distribution to the Partners, taking into account all debts, liabilities and
obligations of the Partnership then due and amounts which the General Partner,
in its reasonable discretion, deems necessary to expend or retain for working
capital or to place into reserves for customary and usual claims with respect to
the Partnership’s operations.

“Beneficial Ownership” means such term as set forth in Rule 13d-3 under the
Exchange Act.

“Capital Account” means the separate capital account maintained for each Partner
in accordance with Section 5.03 hereof.

“Capital Contribution” means, with respect to any Partner, the aggregate amount
of money contributed to the Partnership and the Carrying Value of any property
(other than money), net of any liabilities assumed by the Partnership upon
contribution or to which such property is subject, contributed to the
Partnership pursuant to Article V.

“Carrying Value” means, with respect to any asset of the Partnership, the
asset’s adjusted basis for U.S. federal income tax purposes, except that the
Carrying Values of all such assets shall be adjusted to equal their respective
fair market values (as reasonably determined by the General Partner) in
accordance with the rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately

 

2



--------------------------------------------------------------------------------

prior to: (a) the date of the acquisition of any additional Interest by any new
or existing Partner in exchange for more than a de minimis capital contribution
to the Partnership, (b) the date of the distribution of more than a de minimis
amount of Partnership property (other than a pro rata distribution) to a Partner
or (c) the date of a grant of any additional Interest to any new or existing
Partner as consideration for the provision of services to or for the benefit of
the partnership; provided, that adjustments pursuant to clauses (a), (b) and
(c) above shall be made only if the General Partner in good faith determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Partners or required by regulations. The Carrying
Value of any asset distributed to any Partner shall be adjusted immediately
prior to such distribution to equal its gross fair market value. The Carrying
Value of any asset contributed by a Partner to the Partnership shall be the
gross fair market value of the asset as of the date of its contribution thereto.
In the case of any asset that has a Carrying Value that differs from its
adjusted tax basis, Carrying Value shall be adjusted by the amount of
depreciation calculated for purposes of the definition of “Profits and Losses”
rather than the amount of depreciation determined for U.S. federal income tax
purposes.

“Certificate” has the meaning set forth in the preamble of this Agreement.

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the General Partner, to be filed on the closing date of the
IPO, with the Secretary of State of the State of Delaware pursuant to the
Delaware General Corporation Law, as such certificate may be amended from time
to time.

“Change of Control” means the occurrence of any of the following: (1) the sale,
lease, transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the General Partner
or the Partnership to any Person if any Person or affiliated Group of Persons
(other than the General Partner, a Founding Limited Partner or any of their
respective Affiliates) will be, immediately following the consummation of such
transaction or transactions, the beneficial owner, directly or indirectly, of
more than 50% of the then outstanding securities or voting securities of such
Person; (2) the dissolution of the General Partner or the Partnership (other
than by way of merger, consolidation or a reorganization transaction); (3) the
consummation of any transaction (including, without limitation, any merger,
consolidation or a reorganization transaction) the result of which is that any
Person or affiliated Group of Persons (other than the General Partner, a
Founding Limited Partner or any of their respective Affiliates) becomes the
beneficial owner, directly or indirectly, of more than 50% of the then
outstanding Partnership Units and/or more than 50% of the voting power of the
General Partner’s then outstanding voting securities; or (4) the consummation of
any transaction subject to Rule 13e-3 under the Exchange Act.

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Code
Section 170(c)(2)(A)) and described in Code Sections 2055(a) and 2522 or any
organization that is organized and operates according to the Mexican Civil Code
for each of the federal entities and is incorporated for the realization of a
common goal, which should not be mainly of an economic nature.

 

3



--------------------------------------------------------------------------------

“Class” means the classes of Units into which the interests in the Partnership
may be classified or divided from time to time pursuant to the provisions of
this Agreement.

“Class A Common Stock” means Class A common stock, par value $0.0001 per share,
of the General Partner.

“Class A Units” means collectively, the Class A-1 Units and the Class A-2 Units.

“Class A-1 Units” means the Class A-1 Units of the Partnership representing the
interests in the Partnership set forth in this Agreement.

“Class A-2 Units” means the Class A-2 Units of the Partnership representing the
interests in the Partnership set forth in this Agreement.

“Class B Units” means, collectively, the Class B-1 Units and the Class B-2
Units.

“Class B-1 Units” means the Class B-1 Units of the Partnership representing the
interests in the Partnership set forth in this Agreement.

“Class B-2 Units” means the Class B-2 Units of the Partnership representing the
interests in the Partnership set forth in this Agreement.

“Class C Units” means the Class C Units of the Partnership representing the
interests in the Partnership set forth in this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Contingencies” has the meaning set forth in Section 9.03(b).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

“Credit Amount” has the meaning set forth in Section 4.01(b)(ii) of this
Agreement.

“Creditable Foreign Tax” means a foreign tax paid or accrued for United States
federal income tax purposes by the Partnership, in either case to the extent
that such tax is eligible for credit under Section 901(a) of the Code. A foreign
tax is a creditable foreign tax for these purposes without regard to whether a
partner receiving an allocation of such foreign tax elects to claim a credit for
such amount. This definition is intended to be consistent with the definition of
“creditable foreign tax” in Temporary Treasury Regulations
Section 1.704-1T(b)(4)(xi)(b), and shall be interpreted consistently therewith.

“Disability” means, as to any Person, such Person’s inability to perform in all
material respects his or her duties and responsibilities to the General Partner,
or any of its

 

4



--------------------------------------------------------------------------------

Affiliates, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued (i) for a
period of six consecutive months or (ii) such shorter period as the Equity
Committee may reasonably determine in good faith.

“Disabling Event” means the General Partner ceasing to be the general partner of
the Partnership pursuant to Section 17-402 of the Act.

“Dissolution Event” has the meaning set forth in Section 9.02 of this Agreement.

“Employed Initial Non-Founding Limited Partner” has the meaning set forth in
Section 8.03(d) of this Agreement; provided, however, that for the purposes of
Sections 8.03 and 8.04 of this Agreement only, Ms. M. Sharon Lewellen shall be
considered an Employed Initial Non-Founding Limited Partner regardless of
whether she is then employed by the General Partner, the Partnership or any of
its subsidiaries.

“Encumbrance” means any mortgage, claim, lien, encumbrance, conditional sales or
other title retention agreement, right of first refusal, preemptive right,
pledge, option, charge, security interest or other similar interest, easement,
judgment or imperfection of title of any nature whatsoever.

“Equity Committee” has the meaning set forth in Section 3.02.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Notice” has the meaning set forth in Section 8.04(b).

“Family Trust” means, in respect of any Limited Partner, any trust, provided
that (i) such trust is governed by the law of the state of New York or Alaska or
the United States of Mexico; (ii) any trustee of such trust, during the period
in which such trust holds Units, is a director or Senior Managing Director-level
employee of the General Partner, the Partnership or any of its subsidiaries;
(iii) the beneficiaries (other than remote contingent beneficiaries) of such
trust are limited to the transferor, the transferor’s spouse, and the ancestors
and lineal descendants of the transferor; and (iv) such trust prohibits
distributions of Units to the beneficiaries, other than distributions to the
transferor to satisfy required annuity payments.

“Final Tax Amount” has the meaning set forth in Section 4.01(b)(ii).

“Fiscal Year” means (i) the period commencing upon the formation of the
Partnership and ending on December 31, 2005 or (ii) any subsequent twelve-month
period commencing on January 1 and ending on December 31.

“Forfeited Initial Unvested Units” has the meaning set forth in Section 8.02(a).

“Founding Limited Partner” means each of Mr. Roger C. Altman, Mr. Austin M.
Beutner, Mr. Pedro Aspe, the Roger C. Altman 2005 Grantor Retained Annuity
Trust, Roger C. Altman 1997 Family Limited Partnership, the Austin M. Beutner
2005 Grantor

 

5



--------------------------------------------------------------------------------

Retained Annuity Trust, A & N Associates, LP, the Beutner Family 2001 Long-Term
Trust, the Paspro Trust and Fideicomiso F/147S, Banco Inbursa, S.A. Institucion
de Banco Multiple, Grupo Financiero Imbursa, as Trustee of Inbrusa Trust F/1475.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

“General Partner” means Evercore Partners Inc. or any successor general partner
admitted to the Partnership in accordance with the terms of this Agreement.

“Incapacity” means, with respect to any Person, the bankruptcy, dissolution,
termination, entry of an order of incompetence, or the insanity, permanent
disability or death of such Person.

“Incentive Plan” means any equity incentive or similar plan pursuant to which
the General Partner may issue shares of Class A Common Stock from time to time.

“Initial Founding Limited Partner Units” means the aggregate number of Class A
Units owned by the Founding Limited Partners on the date of this Agreement.

“Initial Non-Founding Limited Partner” means each Limited Partner as of the date
of this Agreement other than the Founding Partners.

“Initial Limited Partner” means each Limited Partner as of the date of this
Agreement.

“IPO” has the meaning set forth in Section 8.01(a).

“Initial Units” means, with respect to any Initial Limited Partner, the
aggregate number of Units owned by such Initial Limited Partner as of the date
of this Agreement.

“Initial Unvested Units” means, with respect to any Non-Founding Limited
Partner, the aggregate number of Unvested Units owned by such Non-Founding
Limited Partner as of the date of this Agreement.

“Intangible Assets” means the assets of the Partnership that are described in
Section 197(d) of the Code.

“Intangible Asset Gain” means the net gain recognized by the Partnership with
respect to the Partnership’s Intangible Assets in connection with the actual or
hypothetical sale of all or substantially all of the assets of the Partnership,
including but not limited to net capital gain realized in connection with an
adjustment to the Carrying Value of Partnership assets; provided, however, that
any such gain shall constitute “Intangible Asset Gain” only to the extent that
any such gain exceeds losses previously recognized in an actual or hypothetical
sale of Intangible Assets.

“Law” means any statute, law, ordinance, regulation, rule, code, executive
order, injunction, judgment, decree or other order issued or promulgated by any
national,

 

6



--------------------------------------------------------------------------------

supranational, state, federal, provincial, local or municipal government or any
administrative or regulatory body with authority therefrom with jurisdiction
over the Partnership or any Partner, as the case may be.

“Limited Partner” means each of the Persons from time to time listed as a
limited partner in the books and records of the Partnership.

“Liquidation Agent” has the meaning set forth in Section 9.03 of this Agreement.

“Maximum Exchangeable Units” has the meaning set forth in Section 8.04(a).

“Net Taxable Income” has the meaning set forth in Section 4.01(b)(i).

“Non-Employed Initial Non-Founding Limited Partner” has the meaning set forth in
Section 8.02(b)(i).

“Non-Founding Limited Partner” means each Limited Partner other than the
Founding Partners.

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Section 1.704-2(b). The amount of Nonrecourse Deductions of the Partnership for
a fiscal year equals the net increase, if any, in the amount of Partnership
Minimum Gain of the Partnership during that fiscal year, determined according to
the provisions of Treasury Regulations Section 1.704-2(c).

“Original Agreement” has the meaning set forth in the preamble of this
Agreement.

“Partners” means, at any time, each person listed as a Partner (including the
General Partner) on the books and records of the Partnership, in each case for
so long as he, she or it remains a Partner as provided hereunder.

“Partnership” has the meaning set forth in the preamble of this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).

“Partner Nonrecourse Debt Minimum Gain” means an amount with respect to each
partner nonrecourse debt (as defined in Treasury Regulations
Section 1.704-2(b)(4)) equal to the Partnership Minimum Gain that would result
if such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulations Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Deductions” has the meaning ascribed to the term “partner
nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2).

“Permitted Exchange” has the meaning set forth in Section 8.03(d) of this
Agreement.

 

7



--------------------------------------------------------------------------------

“Permitted Exchange Party” has the meaning set forth in Section 8.03(d) of this
Agreement.

“Permitted Transferee” has the meaning set forth in Section 8.05 of this
Agreement.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, limited company, joint venture, trust, unincorporated
or governmental organization or any agency or political subdivision thereof.

“Profits” and “Losses” means, for each Fiscal Year or other period, the taxable
income or loss of the Partnership, or particular items thereof, determined in
accordance with the accounting method used by the Partnership for U.S. federal
income tax purposes with the following adjustments: (a) all items of income,
gain, loss or deduction allocated pursuant to Section 5.05 shall not be taken
into account in computing such taxable income or loss; (b) any income of the
Partnership that is exempt from U.S. federal income taxation and not otherwise
taken into account in computing Profits and Losses shall be added to such
taxable income or loss; (c) if the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain or loss
resulting from a disposition of such asset shall be calculated with reference to
such Carrying Value; (d) upon an adjustment to the Carrying Value (other than an
adjustment in respect of depreciation) of any asset, pursuant to the definition
of Carrying Value, the amount of the adjustment shall be included as gain or
loss in computing such taxable income or loss; (e) if the Carrying Value of any
asset differs from its adjusted tax basis for U.S. federal income tax purposes,
the amount of depreciation, amortization or cost recovery deductions with
respect to such asset for purposes of determining Profits and Losses, if any,
shall be an amount which bears the same ratio to such Carrying Value as the U.S.
federal income tax depreciation, amortization or other cost recovery deductions
bears to such adjusted tax basis (provided, that if the U.S. federal income tax
depreciation, amortization or other cost recovery deduction is zero, the General
Partner may use any reasonable method for purposes of determining depreciation,
amortization or other cost recovery deductions in calculating Profits and
Losses); and (f) except for items in (a) above, any expenditures of the
Partnership not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Profits and
Losses pursuant to this definition shall be treated as deductible items.

“Related Partner” means (1) with respect to Mr. Roger C. Altman, each of the
Roger C. Altman 2005 Grantor Retained Annuity Trust and the Roger C. Altman 1997
Family Limited Partnership, (2) with respect to Mr. Austin M. Beutner, each of
the Austin M. Beutner 2005 Grantor Retained Annuity Trust, A & N Associates, LP
and the Beutner Family 2001 Long-Term Trust and (3) with respect to Mr. Pedro
Aspe, each of the Paspro Trust and the Fideicomiso F/147S, Banco Inbursa, S.A.
Institucion de Banco Multiple, Grupo Financiero Imbursa, as Trustee of Inbrusa
Trust F/1475.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Tax Advance” has the meaning set forth in Section 5.07.

 

8



--------------------------------------------------------------------------------

“Tax Amount” has the meaning set forth in Section 4.01(b)(i).

“Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

“Tax Matters Partner” has the meaning set forth in Section 5.08.

“Total Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Units (vested or unvested) then owned by such
Partner by the number of Units then owned by all Partners.

“Transfer” means, in respect of any Unit, property or other asset, any sale,
assignment, transfer, distribution or other disposition thereof, whether
voluntarily or by operation of Law, including, without limitation, the exchange
of any Unit for any other security.

“Transferee” means any Person that is a transferee of a Partner’s interest in
the Partnership, or part thereof.

“Treasury Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Units” means the Class A Units, the Class B Units, the Class C Units and any
other class of units authorized in accordance with this Agreement, which shall
constitute interests in the Partnership as provided in this Agreement and under
the Act, entitling the holders thereof to the relative rights, title and
interests in the profits, losses, deductions and credits of the Partnership at
any particular time as set forth in this Agreement, and any and all other
benefits to which a holder thereof may be entitled as a Partner as provided in
this Agreement, together with the obligations of such Partner to comply with all
terms and provisions of this Agreement.

“Unvested Units” means those Class B Units, Class C Units and any other Class of
Units listed as unvested Units in Schedule I attached hereto, as the same may be
amended from time to time in accordance with this Agreement.

“Vested Percentage Interest” means, with respect to any Partner, the quotient
obtained by dividing the number of Vested Units then owned by such Partner by
the number of Vested Units then owned by all Partners.

“Vested Initial Units” means those Units listed either as Class A Units, vested
Class B Units, vested Class C Units in Schedule I attached hereto as of the date
of this Agreement, and any additional Initial Units that have vested from time
to time in accordance with Section 8.01 of this Agreement.

“Vested Units” means those Units listed either as Class A Units, vested Class B
Units, vested Class C Units or any other Class of Units listed as vested in
Schedule I attached hereto, as the same may be amended from time to time in
accordance with this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE II

FORMATION, TERM, PURPOSE AND POWERS

SECTION 2.01. Formation. The Partnership was formed as a limited partnership
under the provisions of the Act by the filing on May 12, 2006 of the Certificate
with the Secretary of State of the State of Delaware. If requested by the
General Partner, the Limited Partners shall promptly execute all certificates
and other documents consistent with the terms of this Agreement necessary for
the General Partner to accomplish all filing, recording, publishing and other
acts as may be appropriate to comply with all requirements for (a) the formation
and operation of a limited partnership under the laws of the State of Delaware,
(b) if the General Partner deems it advisable, the operation of the Partnership
as a limited partnership, or partnership in which the Limited Partners have
limited liability, in all jurisdictions where the Partnership proposes to
operate and (c) all other filings required to be made by the Partnership.

SECTION 2.02. Name. The name of the Partnership shall be, and the business of
the Partnership shall be conducted under the name of, Evercore LP.

SECTION 2.03. Term. The term of the Partnership commenced on the date of the
filing of the Certificate, and the term shall continue for a term as set forth
in the Certificate, subject to the provisions set forth in Article IX and
applicable Law. The existence of the Partnership as a separate legal entity
shall continue until cancellation of the Certificate in the manner required by
the Act.

SECTION 2.04. Offices. The Partnership may have offices at such places within or
without the State of Delaware as the General Partner from time to time may
select.

SECTION 2.05. Agent for Service of Process. The Partnership’s registered agent
for service of process in the State of Delaware shall be as set forth in the
Certificate, as the same may be amended by the General Partner from time to
time.

SECTION 2.06. Business Purpose. The Partnership was formed for the object and
purpose of, and the nature of the business to be conducted by the Partnership
is, engaging in any lawful act or activity for which limited partnerships may be
formed under the Act.

SECTION 2.07. Powers of the Partnership. Subject to the limitations set forth in
this Agreement, the Partnership will possess and may exercise all of the powers
and privileges granted to it by the Act, by any other Law or this Agreement,
together with all powers incidental thereto, so far as such powers are necessary
or convenient to the conduct, promotion or attainment of the purpose of the
Partnership set forth in Section 2.06.

SECTION 2.08. Partners; Admission of New Partners. Each of the Persons listed on
Schedule I attached hereto, as the same may be amended from time to time in
accordance with this Agreement, by virtue of the execution of this Agreement,
are Partners of the Partnership. The rights and liabilities of the Partners
shall be as provided in the Act, except as is otherwise expressly provided
herein. A Person may be admitted from time to time as a new Partner in
accordance with Section 8.09; provided, however, that each new Partner shall
execute an appropriate supplement to this Agreement pursuant to which the new
Partner agrees to be bound by the terms and conditions of the Agreement, as it
may be amended from time to time.

 

10



--------------------------------------------------------------------------------

SECTION 2.09. Withdrawal. No Partner shall have the right to withdraw as a
Partner of the Partnership other than following the Transfer of all Units owned
by such Partner in accordance with Article VIII; provided, however, that a new
General Partner or substitute General Partner may be admitted to the Partnership
in accordance with Section 8.09.

ARTICLE III

MANAGEMENT

SECTION 3.01. General Partner. (a) The business, property and affairs of the
Partnership shall be managed under the sole, absolute and exclusive direction of
the General Partner, which may from time to time delegate authority to officers
or to others to act on behalf of the Partnership.

(b) Without limiting the foregoing provisions of this Section 3.01, the General
Partner shall have the general power to manage or cause the management of the
Partnership, which may be delegated to officers of the Partnership, including,
without limitation, the following powers:

(i) to develop and prepare a business plan each year which will set forth the
operating goals and plans for the Partnership;

(ii) to execute and deliver or to authorize the execution and delivery of
contracts, deeds, leases, licenses, instruments of transfer and other documents
on behalf of the Partnership;

(iii) to employ, retain, consult with and dismiss personnel;

(iv) to establish and enforce limits of authority and internal controls with
respect to all personnel and functions;

(v) to engage attorneys, consultants and accountants for the Partnership;

(vi) to develop or cause to be developed accounting procedures for the
maintenance of the Partnership’s books of account; and

(vii) to do all such other acts as shall be authorized in this Agreement or by
the Partners in writing from time to time.

(c) If the General Partner is an entity, it shall be organized under the laws of
the United States or any political subdivision thereof. If the General Partner
is an individual, it shall be a citizen of the United States.

SECTION 3.02. Equity Committee. The General Partner shall establish a committee
initially comprised of Roger C. Altman, Austin M. Beutner and Pedro Aspe (the
“Equity

 

11



--------------------------------------------------------------------------------

Committee”). The Equity Committee shall have the sole authority to take the
actions permitted to be taken by the Equity Committee pursuant to this
Agreement. All decisions made by the Equity Committee must be unanimously
decided by the members of the Equity Committee. The General Partner may not
appoint additional members to serve on the Equity Committee without the
unanimous prior approval of the Equity Committee. At such time as an Equity
Committee member is not employed by, or does not serve as a director of, the
General Partner, the Partnership or its subsidiaries, such member shall no
longer serve as a member of the Equity Committee.

SECTION 3.03. Compensation. The General Partner shall not be entitled to any
compensation for services rendered to the Partnership in its capacity as General
Partner.

SECTION 3.04. Expenses. The Partnership shall bear and/or reimburse the General
Partner for any expenses incurred by the General Partner.

SECTION 3.05. Officers. Subject to the direction of the General Partner, the
day-to-day administration of the business of the Partnership may be carried out
by employees and agents who may be designated as officers by the General
Partner, with titles including but not limited to “chief executive officer,”
“president,” “vice president,” “treasurer,” “assistant treasurer,” “secretary,”
“assistant secretary,” “general manager,” “senior managing director,” “managing
director,” “general counsel,” “director” and “chief financial officer,” as and
to the extent authorized by the General Partner. The officers of the Partnership
shall have such titles and powers and perform such duties as shall be determined
from time to time by the General Partner and otherwise as shall customarily
pertain to such offices. Any number of offices may be held by the same person.
All officers shall be subject to the supervision and direction of the General
Partner and may be removed from such office by the General Partner and the
authority, duties or responsibilities of any officer of the Partnership may be
suspended by the General Partner from time to time, in each case in the sole
discretion of the General Partner.

SECTION 3.06. Authority of Partners. No Limited Partner, in its capacity as
such, shall participate in or have any control over the business of the
Partnership. Except as expressly provided herein, the Units do not confer any
rights upon the Limited Partners to participate in the conduct, control or
management of the business of the Partnership described in this Agreement, which
conduct, control and management shall be vested exclusively in the General
Partner. In all matters relating to or arising out of the conduct of the
operation of the Partnership, the decision of the General Partner shall be the
decision of the Partnership. Except as required or permitted by Law, or
expressly provided in the ultimate sentence of this Section 3.06 or by separate
agreement with the Partnership, no Partner who is not also a General Partner
(and acting in such capacity) shall take any part in the management or control
of the operation or business of the Partnership in its capacity as a Partner,
nor shall any Partner who is not also a General Partner (and acting in such
capacity) have any right, authority or power to act for or on behalf of or bind
the Partnership in his or its capacity as a Partner in any respect or assume any
obligation or responsibility of the Partnership or of any other Partner.
Notwithstanding the foregoing, the Partnership may employ one or more Partners
from time to time, and such Partners, in their capacity as employees of the
Partnership, may take part in the control and management of the business of the
Partnership to the extent such authority and power to act for or on behalf of
the Partnership has been delegated to them by the General Partner.

 

12



--------------------------------------------------------------------------------

SECTION 3.07. Action by Written Consent. Any action required or permitted to be
taken by the Partners pursuant to this Agreement shall be taken if all Partners
whose consent is required consent thereto in writing.

ARTICLE IV

DISTRIBUTIONS

SECTION 4.01. Distributions. (a) The General Partner, in its discretion, may
authorize distributions by the Partnership to the Partners, which distributions
shall be made pro rata in accordance with the Partners’ respective Vested
Percentage Interests. Notwithstanding the immediately preceding sentence, in the
event of an extraordinary dividend, refinancing, recapitalization, merger or
other restructuring transaction, the General Partner, in its discretion, may
also authorize distributions to the Partners that shall be made pro rata in
accordance with the Partners’ respective Total Percentage Interests.

(b) (i) In addition to the foregoing, if the General Partner reasonably
determines that the taxable income of the Partnership for a Fiscal Year will
give rise to taxable income for the Partners (“Net Taxable Income”), the General
Partner shall cause the Partnership to distribute Available Cash for purposes of
allowing those Partners that hold Vested Units to fund their respective income
tax liabilities (the “Tax Distributions”). The Tax Distributions payable to each
such Partner with respect to any Fiscal Year shall be computed based upon the
General Partner’s estimate of the Net Taxable Income allocable to such Partner
in accordance with Article V, multiplied by the Assumed Tax Rate (the “Tax
Amount”). For purposes of computing the Tax Amount, the effect of any benefit to
a Partner under Section 743(b) of the Code will be ignored. Tax distributions
shall only be effected through distributions on, and only be made to Partners
that hold, Vested Units.

(ii) Tax Distributions shall be calculated and paid no later than one day prior
to each quarterly due date for the payment by corporations of estimated taxes
under the Code in the following manner (A) for the first quarterly period, 25%
of the Tax Amount, (B) for the second quarterly period, 50% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year, (C) for the third
quarterly period, 75% of the Tax Amount, less the prior Tax Distributions for
the Fiscal Year and (D) for the fourth quarterly period, 100% of the Tax Amount,
less the prior Tax Distributions for the Fiscal Year. Following each Fiscal
Year, and no later than one day prior to the due date for the payment by
corporations of income taxes for such Fiscal Year, the General Partner shall
make an amended calculation of the Tax Amount for such Fiscal Year (the “Amended
Tax Amount”), and shall cause the Partnership to distribute a Tax
Distribution, out of Available Cash, to the extent that the Amended Tax Amount
so calculated exceeds the cumulative Tax Distributions previously made by the
Partnership in respect of such Fiscal Year. If the Amended Tax Amount is less
than the cumulative Tax Distributions previously made by the Partnership in
respect of the relevant Fiscal Year, then the difference (the “Credit Amount”)
shall be applied against, and shall reduce, the amount of Tax Distributions made
to the Partners for subsequent Fiscal Years. Within 30 days following the date
on which the Partnership files a tax return on Form 1065, the General Partner
shall make a final calculation of the Tax Amount of such Fiscal Year (the “Final
Tax Amount”) and shall cause the Partnership to distribute a Tax

 

13



--------------------------------------------------------------------------------

Distribution, out of Available Cash, to the extent that the Final Tax Amount so
calculated exceeds the Amended Tax Amount. If the Final Tax Amount is less than
the Amended Tax Amount in respect of the relevant Fiscal Year, then the
difference (“Additional Credit Amount”) shall be applied against, and shall
reduce, the amount of Tax Distributions made to the Partners for subsequent
Fiscal Years. Any Credit Amount and Additional Credit Amount applied against
future Tax Distributions shall be treated as an amount actually distributed
pursuant to this Section 4.01(b) for purposes of the computations herein.

SECTION 4.02. Liquidation Distribution. Distributions made upon liquidation of
the Partnership shall be made as provided in Section 9.03.

SECTION 4.03. Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the General Partner shall not make a
Partnership distribution to any Partner if such distribution would violate
Section 17-607 of the Act or other applicable Law.

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

TAX ALLOCATIONS; TAX MATTERS

SECTION 5.01. Initial Capital Contributions. The Partners have made, on or prior
to the date hereof, Capital Contributions and have acquired the number of
Class A Units, Class B Units and Class C Units as specified opposite their
respective names on Schedule I.

SECTION 5.02. No Additional Capital Contributions. Except as otherwise provided
in this Article V or Article VII, no Partner shall be required to make
additional Capital Contributions to the Partnership without the consent of such
Partner or permitted to make additional capital contributions to the Partnership
without the consent of the General Partner.

SECTION 5.03. Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(iv). The Capital
Account of each Partner shall be credited with such Partner’s Capital
Contributions, if any, all Profits allocated to such Partner pursuant to
Section 5.04 and any items of income or gain which are specially allocated
pursuant to Section 5.05; and shall be debited with all Losses allocated to such
Partner pursuant to Section 5.04, any items of loss or deduction of the
Partnership specially allocated to such Partner pursuant to Section 5.05, and
all cash and the Carrying Value of any property (net of liabilities assumed by
such Partner and the liabilities to which such property is subject) distributed
by the Partnership to such Partner. Any references in any section of this
Agreement to the Capital Account of a Partner shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above. In the event of any transfer of any interest in the Partnership in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest.

SECTION 5.04. Allocations of Profits and Losses. Except as otherwise provided in
this Agreement, Profits and Losses (and, to the extent necessary, individual
items of income, gain or loss or deduction of the Partnership) shall be
allocated in a manner such that the Capital

 

14



--------------------------------------------------------------------------------

Account of each Partner after giving effect to the Special Allocations set forth
in Section 5.05 is, as nearly as possible, equal (proportionately) to (i) the
distributions that would be made pursuant to Article IV if the Partnership were
dissolved, its affairs wound up and its assets sold for cash equal to their
Carrying Value, all Partnership liabilities were satisfied (limited with respect
to each non-recourse liability to the Carrying Value of the assets securing such
liability) and the net assets of the Partnership were distributed to the
Partners pursuant to this Agreement, minus (ii) such Partner’s share of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets. For purposes of this
Article V, each Unvested Unit shall be treated as a Vested Unit.

SECTION 5.05. Special Allocations. Notwithstanding any other provision in this
Article V:

(a) Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain or Partner Nonrecourse Debt Minimum Gain (determined in accordance with the
principles of Treasury Regulations Sections 1.704-2(d) and 1.704-2(i)) during
any Partnership taxable year, the Partners shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to their respective shares of such net decrease during such
year, determined pursuant to Treasury Regulations Sections 1.704-2(g) and
1.704-2(i)(5). The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f). This Section 5.05(a) is intended
to comply with the minimum gain chargeback requirements in such Treasury
Regulations Sections and shall be interpreted consistently therewith; including
that no chargeback shall be required to the extent of the exceptions provided in
Treasury Regulations Sections 1.704-2(f) and 1.704-2(i)(4).

(b) Qualified Income Offset. If any Partner unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the deficit balance in such Partner’s Adjusted Capital
Account Balance created by such adjustments, allocations or distributions as
promptly as possible; provided, that an allocation pursuant to this
Section 5.05(b) shall be made only to the extent that a Partner would have a
deficit Adjusted Capital Account Balance in excess of such sum after all other
allocations provided for in this Article V have been tentatively made as if this
Section 5.05(b) were not in this Agreement. This Section 5.05(b) is intended to
comply with the “qualified income offset” requirement of the Code and shall be
interpreted consistently therewith.

(c) Gross Income Allocation. If any Partner has a deficit Capital Account at the
end of any Fiscal Year which is in excess of the sum of (i) the amount such
Partner is obligated to restore, if any, pursuant to any provision of this
Agreement, and (ii) the amount such Partner is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5), each such Partner shall be specially
allocated items of Partnership income and gain in the amount of such excess as
quickly as possible; provided, that an allocation pursuant to this
Section 5.05(c) shall be made only if and to the extent that a Partner would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Article V have been tentatively made as if Section 5.05(b)
and this Section 5.05(c) were not in this Agreement.

 

15



--------------------------------------------------------------------------------

(d) Nonrecourse Deductions. Nonrecourse Deductions shall be allocated to the
Partners in accordance with their respective Total Percentage Interests.

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated to the Partner who bears the economic risk of
loss with respect to the liability to which such Partner Nonrecourse Deductions
are attributable in accordance with Treasury Regulations Section 1.704-2(j).

(f) Creditable Foreign Taxes. Creditable Foreign Taxes for any taxable period
attributable to the Partnership, or an entity owned directly or indirectly by
the Partnership, shall be allocated to the Partners in proportion to the
partners’ distributive shares of income (including income allocated pursuant to
Section 704(c) of the Code) to which the Creditable Foreign Tax relates (under
principles of Treasury Regulations Section 1.904-6). The provisions of this
Section 5.05(f) are intended to comply with the provisions of Temporary Treasury
Regulations Section 1.704-1T(b)(4)(xi), and shall be interpreted consistently
therewith.

(g) Intangible Asset Gain. Intangible Asset Gain shall be allocated to each
Class C holder, pro rata in accordance with their ownership of Class C Units, in
an amount equal to the excess of (i) the amount distributable to such holder
pursuant to Section 9.03(c)(ii) (without regard to the proviso at the end of
Section 9.03(c)(ii)) over (ii) amounts previously allocated pursuant to this
Section 5.05(g).

(h) Ameliorative Allocations. Any special allocations of income or gain pursuant
to Sections 5.05(b) or 5.05(c) hereof shall be taken into account in computing
subsequent allocations pursuant to Section 5.04 and this Section 5.05(h), so
that the net amount of any items so allocated and all other items allocated to
each Partner shall, to the extent possible, be equal to the net amount that
would have been allocated to each Partner if such allocations pursuant to
Sections 5.05(b) or 5.05(c) had not occurred.

SECTION 5.06. Tax Allocations. For income tax purposes, each item of income,
gain, loss and deduction of the Partnership shall be allocated among the
Partners in the same manner as the corresponding items of Profits and Losses and
specially allocated items are allocated for Capital Account purposes; provided,
that in the case of any asset the Carrying Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such asset shall be allocated solely for income tax
purposes in accordance with the principles of Sections 704(b) and (c) of the
Code (in any manner determined by the Equity Committee and permitted by the Code
and Treasury Regulations) so as to take account of the difference between
Carrying Value and adjusted basis of such asset; provided, further, that the
Partnership shall use the traditional method (as such term is defined in Treas.
Reg. section 1.704-3(b)(1)) for all Section 704(c) allocations and “reverse
Section 704(c) allocations”.

SECTION 5.07. Tax Advances. To the extent the Partnership reasonably believes
that it is required by law to withhold or to make tax payments on behalf of or
with respect to any Partner or the Partnership is subjected to tax itself by
reason of the status of any Partner (“Tax Advances”), the General Partner may
withhold such amounts and make such tax payments as so required. All Tax
Advances made on behalf of a Partner shall be repaid by reducing the amount of
the current or next succeeding distribution or distributions which would
otherwise have been made

 

16



--------------------------------------------------------------------------------

to such Partner or, if such distributions are not sufficient for that purpose,
by so reducing the proceeds of liquidation otherwise payable to such Partner.
For all purposes of this Agreement such Partner shall be treated as having
received the amount of the distribution that is equal to the Tax Advance. Each
Partner hereby agrees to indemnify and hold harmless the Partnership and the
other Partners from and against any liability (including, without limitation,
any liability for taxes, penalties, additions to tax or interest other than any
penalties, additions to tax or interest imposed as a result of the Partnership’s
failure to withhold or make a tax payment on behalf of such Partner which
withholding or payment is required pursuant to applicable law but only to the
extent amounts sufficient to pay such taxes were not timely distributed to the
Partner pursuant to Section 4.01(b)) with respect to income attributable to or
distributions or other payments to such Partner.

SECTION 5.08. Tax Matters. The General Partner shall be the initial “tax matters
partner” within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters
Partner”). The Partnership shall file as a partnership for federal, state and
local income tax purposes, except where otherwise required by Law. All elections
required or permitted to be made by the Partnership, and all other tax decisions
and determinations relating to federal, state or local tax matters of the
Partnership, shall be made by the Tax Matters Partner, in consultation with the
Partnership’s attorneys and/or accountants. Tax audits, controversies and
litigations shall be conducted under the direction of the Tax Matters Partner.
The Tax Matters Partner shall keep the other Partners reasonably informed as to
any tax actions, examinations or proceedings relating to the Partnership and
shall submit to the other Partners, for their review and comment, any settlement
or compromise offer with respect to any disputed item of income, gain, loss,
deduction or credit of the Partnership. As soon as reasonably practicable after
the end of each Fiscal Year, the Partnership shall send to each Partner a copy
of U.S. Internal Revenue Service Schedule K-1, and any comparable statements
required by applicable state or local income tax Law, with respect to such
Fiscal Year. The Partnership also shall provide the Partners with such other
information as may be reasonably requested for purposes of allowing the Partners
to prepare and file their own tax returns. The General Partner shall file (or
cause to be filed) an election pursuant to Section 754 for the Partnership and
each of the other entities treated as a partnership for U.S. federal income tax
purposes in which it is the General Partner for the year in which a qualifying
transfer or disposition occurs.

SECTION 5.09. Other Allocation Provisions. Certain of the foregoing provisions
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such regulations. Sections 5.03, 5.04 and 5.05 may be amended at any time
by the General Partner if necessary, in the opinion of tax counsel to the
Partnership, to comply with such regulations, so long as any such amendment does
not materially change the relative economic interests of the Partners.

SECTION 5.10. Section 83(b) Elections. The holders of Class B Units will timely
file elections under Section 83(b) of the Code.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

BOOKS AND RECORDS; REPORTS

SECTION 6.01. Books and Records. At all times during the continuance of the
Partnership, the Partnership shall prepare and maintain separate books of
account for the Partnership in accordance with GAAP. The Partnership shall keep
at its principal office the following:

(a) a current list of the full name and the last known street address of each
Partner;

(b) a copy of the Certificate and this Agreement and all amendments thereto;

(c) copies of the Partnership’s federal, state and local income tax returns and
reports, if any, for the three most recent years; and

(d) copies of any financial statements, if any, of the Partnership for the six
most recent Fiscal Years.

ARTICLE VII

PARTNERSHIP UNITS

SECTION 7.01. Units. Interests in the Partnership shall be represented by Units.
The Units initially are divided into three Classes: Class A Units, Class B Units
and Class C Units. The General Partner may establish other Classes from time to
time in accordance with such procedures and subject to such conditions and
restrictions as the General Partner shall determine from time to time. Except as
expressly provided in this Agreement to the contrary, any reference to “Units”
shall include the Class A Units, the Class B Units, the Class C Units and any
other Classes that may be established in accordance with this Agreement. All
Units of a particular Class shall have identical rights in all respects as all
other Units of such Class, except in each case as otherwise specified in this
Agreement.

SECTION 7.02. Register. The register of the Partnership shall be the definitive
record of ownership of each Unit and all relevant information with respect to
each Partner. Unless the General Partner shall determine otherwise, Units shall
be uncertificated and recorded in the books and records of the Partnership.

SECTION 7.03. Splits, Distributions and Reclassifications. The Partnership shall
not in any manner subdivide (by any Unit split, Unit distribution,
reclassification, recapitalization or otherwise) or combine (by reverse Unit
split, reclassification, recapitalization or otherwise) the outstanding Units
unless an identical event is occurring with respect to the Class A Common Stock,
in which event the Units shall be subdivided or combined concurrently with and
in the same manner as the Class A Common Stock.

SECTION 7.04. Cancellation of Class A Common Stock and Units. At any time a
share of Class A Common Stock is redeemed, repurchased, acquired, cancelled or
terminated by the

 

18



--------------------------------------------------------------------------------

General Partner, one (1) Unit registered in the name of the General Partner will
automatically be cancelled for no consideration by the Partnership so that the
number of Units held by the General Partner at all times equals the number of
shares of Class A Common Stock outstanding.

SECTION 7.05. Incentive Plans. At any time the General Partner issues a share of
Class A Common Stock pursuant to an Incentive Plan (whether pursuant to the
exercise of a stock option or the grant of a restricted share award or
otherwise), the following shall occur: (a) the General Partner shall be deemed
to contribute to the capital of the Partnership an amount of cash equal to the
current per share market price of a share of Class A Common Stock on the date
such share is issued (or, if earlier, the date the related option is exercised)
and the Capital Account of the General Partner shall be adjusted accordingly;
(b) the Partnership shall be deemed to purchase from the General Partner a share
of Class A Common Stock for an amount of cash equal to the amount of cash deemed
contributed by the General Partner to the Partnership in clause (a) above (and
such share is deemed delivered to its owner under the Incentive Plan); (c) the
net proceeds (including the amount of any payments made on a loan with respect
to a stock purchase award) received by the General Partner with respect to such
share, if any, shall be concurrently transferred and paid to the Partnership
(and such net proceeds so transferred shall not constitute a Capital
Contribution); and (d) the Partnership shall issue to the General Partner one
(1) Class A Unit registered in the name of the General Partner. The Partnership
shall retain any net proceeds that are paid directly to the Partnership.

SECTION 7.06. Offerings of Class A Common Stock. At any time the General Partner
issues a share of Class A Common Stock other than pursuant to an Incentive Plan,
the net proceeds received by the General Partner with respect to such share, if
any, shall be concurrently transferred to the Partnership and the Partnership
shall issue to the General Partner one (1) Class A Unit registered in the name
of the General Partner.

SECTION 7.07. Registered Partners. The Partnership shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Act.

ARTICLE VIII

VESTING; FORFEITURE AND ALLOCATION OF INTERESTS; TRANSFER RESTRICTIONS

SECTION 8.01. Vesting of Initial Unvested Units. (a) Subject to Section 8.02,
the Initial Unvested Units shall vest and shall thereafter be Vested Units for
all purposes of this Agreement as follows:

(i) with respect to each Initial Non-Founding Limited Partner, 50% of the
Initial Unvested Units owned by such Initial Non-Founding Limited Partner at the
time in question shall vest and thereafter be Vested Units for all purposes of
this Agreement at such time as the Founding Limited Partners and their Permitted
Transferees, collectively, cease to Beneficially Own, in the aggregate, at least
90% of the Initial Founding Limited Partner Units;

 

19



--------------------------------------------------------------------------------

(ii) with respect to each Initial Non-Founding Limited Partner, all of the
Initial Unvested Units owned by such Initial Non-Founding Limited Partner at the
time in question shall vest and thereafter be Vested Units for all purposes of
this Agreement upon the earliest to occur of:

(A) the Founding Limited Partners and their Permitted Transferees, collectively,
cease to Beneficially Own, in the aggregate, at least 50% of Initial Founding
Limited Partner Units;

(B) a Change of Control;

(C) that date on which, at any time from the date of this Agreement until the
tenth anniversary of the consummation of an initial public offering by the
General Partner of shares of Class A Common Stock (an “IPO”), at least two of
Roger Altman, Austin Beutner and Pedro Aspe are not employed by, or do not serve
as a director of, the General Partner, the Partnership or any of its
subsidiaries; and

(D) the death or Disability of such Initial Non-Founding Limited Partner on or
after the date of the consummation of the IPO.

(b) In addition, the Equity Committee, in consultation with the General Partner,
may authorize the earlier vesting of all or a portion of the Initial Unvested
Units owned by any one or more Limited Partners at any time and from time to
time, and in such event, such Initial Unvested Units shall vest and thereafter
be Vested Units for all purposes of this Agreement. Any such determination in
respect of Initial Unvested Units shall be final and binding. Such
determinations need not be uniform and may be made selectively among Limited
Partners, whether or not such Limited Partners are similarly situated.

(c) Upon the vesting of any Initial Unvested Units in accordance with this
Section 8.01, the General Partner shall amend Schedule I to this Agreement to
reflect such vesting.

SECTION 8.02. Forfeiture; Recapitalization of Unvested Units Held by Initial
Non-Founding Limited Partners. (a) If the employment of any Non-Founding Limited
Partner by the General Partner, the Partnership or any of its subsidiaries
terminates for any reason other than such Limited Partner’s death or Disability,
such Non-Founding Limited Partner’s Unvested Units shall be immediately
forfeited without any consideration, and such Non-Founding Limited Partner shall
cease to own or have any rights with respect to such Unvested Units. Immediately
following the forfeiture of any Initial Unvested Units, the Partnership shall
cancel the Initial Unvested Units that have been so forfeited (“Forfeited
Initial Unvested Units”).

(b) (i) Immediately following the forfeiture of any Initial Unvested Units that
are Class B-1 Units or Class C Units pursuant to clause (a) above, the
Partnership shall effect a recapitalization of the then-outstanding Units owned
by the Initial Non-Founding Limited Partners that as of the date of the date of
this Agreement own Class B-1 Units or Class C Units (other than any Units owned
by an Initial Non-Founding Limited Partner who is not employed by the General
Partner, the Partnership or any of its subsidiaries at the time of the
recapitalization (a “Non-Employed Initial Non-Founding Limited Partner”)) so
that additional Class B-1 Units (to the extent the Forfeited Initial Unvested
Units are Class B-1 Units) or Class C Units (to the extent the

 

20



--------------------------------------------------------------------------------

Forfeited Initial Unvested Units are Class C Units), as the case may, are held
by the Initial Non-Founding Limited Partners (other than any Non-Employed
Initial Non-Founding Limited Partners) that as of the date of this Agreement own
Class B-1 Units or Class C Units as described in the following sentence. As a
result of any such recapitalization, each Initial Non-Founding Limited Partner
(other than any Non-Employed Initial Non-Founding Limited Partner) that as of
the date of this Agreement owns Class B-1 Units or Class C Units shall hold a
number of additional Units (which shall be Class B-1 Units to the extent the
Forfeited Initial Unvested Units are Class B-1 Units and Class C Units to the
extent the Forfeited Initial Unvested Units are Class C Units), which shall be
deemed to be Initial Unvested Units for all purposes of this Agreement until
such time as such Units vest pursuant to Section 8.01 or are forfeited pursuant
to Section 8.02(a), that is equal to the product of (x) the number of Forfeited
Initial Unvested Units multiplied by (y) the fraction obtained by dividing the
number of Class B-1 and Class C Units owned by such Initial Non-Founding Limited
Partner as of the date of this Agreement by the total number of Class B-1 and
Class C Units owned as of the date of this Agreement by all of the Initial
Non-Founding Limited Partners (other than any Non-Employed Initial Non-Founding
Limited Partners). In the event that any Non-Founding Limited Partner forfeits
Initial Unvested Units which are Class B-1 Units or Class C Units pursuant to
clause (a) above at a time when there is no other Initial Non-Founding Limited
Partner that owns Class B-1 Units or Class C Units as of the date of this
Agreement and is not a Non-Employed Initial Non-Founding Limited Partner, such
Non-Founding Limited Partner’s Unvested Units shall be cancelled and there shall
be no corresponding recapitalization.

(ii) Immediately following the forfeiture of any Initial Unvested Units that are
Class B-2 Units pursuant to clause (a) above, the Partnership shall effect a
recapitalization of the then-outstanding Units owned by the Initial Non-Founding
Limited Partners that as of the date of the date of this Agreement own Class B-2
Units (other than any Units owned by a Non-Employed Initial Non-Founding Limited
Partner) so that additional Class B-2 Units are held by the Initial Non-Founding
Limited Partners (other than any Non-Employed Initial Non-Founding Limited
Partners) that as of the date of this Agreement own Class B-2 Units as described
in the following sentence. As a result of any such recapitalization, each
Initial Non-Founding Limited Partner (other than any Non-Employed Initial
Non-Founding Limited Partner) that as of the date of this Agreement owns Class
B-2 Units shall hold a number of additional Class B-2 Units, which shall be
deemed to be Initial Unvested Units for all purposes of this Agreement until
such time as such Units vest pursuant to Section 8.01 or are forfeited pursuant
to Section 8.02(a), that is equal to the product of (x) the number of Forfeited
Initial Unvested Units multiplied by (y) the fraction obtained by dividing the
number of Class B-2 Units owned by such Initial Non-Founding Limited Partner as
of the date of this Agreement by the total number of Class B-2 Units owned as of
the date of this Agreement by the Initial Non-Founding Limited Partners (other
than any Non-Employed Initial Non-Founding Limited Partners). In the event that
any Non-Founding Limited Partner forfeits Initial Unvested Units which are Class
B-2 Units pursuant to clause (a) above at a time when there is no other Initial
Non-Founding Limited Partner that owns Class B-2 Units as of the date of this
Agreement and is not a Non-Employed Initial Non-Founding Limited Partner, such
Non-Founding Limited Partner’s Unvested Units shall be cancelled and there shall
be no corresponding recapitalization.

(c) Upon the forfeiture and/or recapitalization of any Unvested Units in
accordance with this Section 8.02, the General Partner shall amend Schedule I to
this Agreement to reflect such forfeiture and/or recapitalization.

 

21



--------------------------------------------------------------------------------

SECTION 8.03. Limited Partner Transfers. (a) Except as provided in clauses (b),
(c) and (d) of this Section 8.03 or in Section 8.05, no Limited Partner or
Assignee thereof may Transfer all or any portion of its Units (or beneficial
interest therein) without the prior written consent of the General Partner,
which consent may be given or withheld, or made subject to such conditions
(including, without limitation, the receipt of such legal opinions and other
documents that the General Partner may require) as are determined by the General
Partner, in each case in the General Partner’s sole discretion. Any purported
Transfer of Units that is not in accordance with, or subsequently violates, this
Agreement shall be null and void.

(b) Notwithstanding clause (a) above, each Founding Limited Partner (and each
Permitted Transferee of such Founding Limited Partner) and each Initial
Non-Founding Limited Partner that is an Employed Initial Non-Founding Limited
Partner on the fifth anniversary of the IPO (and each Permitted Transferee of
such Initial Non-Founding Limited Partner) may exchange all or a portion of the
Vested Initial Units owned by such Limited Partner or such Permitted Transferee
for shares of Class A Common Stock pursuant to, and in accordance with, Article
V of the Certificate of Incorporation or, if the General Partner and the
exchanging Limited Partner or Permitted Transferee shall mutually agree,
Transfer such Vested Initial Units to the General Partner, the Partnership or
any of its subsidiaries for other consideration (in each case, an “Exchange
Transaction”) at any time following the fifth anniversary of the consummation of
the IPO.

(c) Notwithstanding clause (a) above, each Initial Non-Founding Limited Partner
that is not employed by the General Partner, the Partnership or any of its
subsidiaries on the fifth anniversary of the IPO (and each Permitted Transferee
of such Initial Non-Founding Limited Partner) may Transfer all or a portion of
the Vested Initial Units owned by such Limited Partner or such Permitted
Transferee in an Exchange Transaction at any time following the later to occur
of (i) the eighth anniversary of the IPO and (ii) the fifth anniversary of the
date such Initial Non-Founding Limited Partner ceased to be employed by the
General Partner, the Partnership or any of its subsidiaries.

(d) Notwithstanding clause (a) above and without limiting the foregoing
provisions of clauses (b) and (c) above, the Equity Committee may authorize, in
its sole discretion, at any time and from time to time, any Founding Limited
Partner (and/or any Permitted Transferee of a Founding Limited Partner) and/or
any Initial Non-Founding Limited Partner that is employed by the General
Partner, the Partnership or any of its subsidiaries at the time in question (an
“Employed Initial Non-Founding Limited Partner”) (and/or any Permitted
Transferee of an Employed Initial Non-Founding Limited Partner) (such Limited
Partner or Permitted Transferee, the “Permitted Exchange Party”) to Transfer all
or a portion of the Vested Initial Units held by such Permitted Exchange Party
in an Exchange Transaction (a “Permitted Exchange”) in accordance with
Section 8.04.

SECTION 8.04. Participation in Permitted Exchanges. (a) At any time the Equity
Committee authorizes a Permitted Exchange, each Founding Limited Partner and
each Employed Initial Non-Founding Limited Partner shall have the right and
option, but not the obligation, to Transfer in an Exchange Transaction the
number of Vested Initial Units owned by such Limited Partner that is equal to
the lesser of (x) the total number of Vested Initial Units owned by such Limited
Partner at the time in question and (y) the product of (1) the number of Initial
Units owned

 

22



--------------------------------------------------------------------------------

by such Limited Partner as of the date of this Agreement multiplied by (2) the
fraction obtained by dividing the aggregate number of Vested Initial Units that
the Equity Committee permits the Permitted Exchange Party to Transfer in such
Permitted Exchange by the aggregate number of Initial Units owned the Permitted
Exchange Party (or, if the Permitted Exchange Party is a Permitted Transferee,
the Limited Partner of which such Permitted Transferee is a Permitted
Transferee) as of the date of this Agreement (the number so calculated in
respect of any such Limited Partner being referred to as such Limited Partner’s
“Maximum Exchangeable Units”). Each Founding Limited Partner and each Employed
Initial Non-Founding Limited Partner may, at such Limited Partner’s discretion,
allocate any or all of such Limited Partner’s Maximum Exchangeable Units to one
or more Permitted Transferees of such Limited Partner, whereupon such Permitted
Transferees shall have the right and option, but not the obligation, to Transfer
in an Exchange Transaction the number of Vested Initial Units so allocated and
the number of Vested Initial Units that such Limited Partner may Transfer in an
Exchange Transaction shall be correspondingly reduced.

(b) The Equity Committee shall notify each Founding Limited Partner and each
Employed Initial Non-Founding Limited Partner each time that the Equity
Committee authorizes a Permitted Exchange, which notice shall set forth such
Limited Partner’s Maximum Exchangeable Units (an “Exchange Notice”). Each such
Limited Partner shall advise the Equity Committee in writing within five days
following the issuance of such Exchange Notice whether such Limited Partner or
any Permitted Transferee thereof elects to participate in such Permitted
Exchange and, if so, of the number of Vested Initial Units that such Limited
Partner and each such Permitted Transferee elects to Transfer in such Permitted
Exchange.

(c) Subject to the foregoing provisions of this Section 8.04 relating to the
number of Vested Initial Units that each Founding Limited Partner (and any
Permitted Transferees thereof) and each Employed Initial Non-Founding Limited
Partner (and any Permitted Transferees thereof) may Transfer in any Permitted
Exchange, the Equity Committee may impose upon the participants in any Permitted
Exchange such conditions and procedures in relation thereto as it may determine
in its sole discretion.

SECTION 8.05. Permitted Transferees. Notwithstanding clause (a) of Section 8.03
and subject to Section 8.07, upon 30 days prior written notice to the Equity
Committee and subject to the policies and procedures that the Equity Committee
may promulgate from time to time in its sole discretion, each Founding Limited
Partner and each Employed Initial Non-Founding Limited Partner may Transfer all
or a portion of the Vested Units owned by such Limited Partner to a Family Trust
of such Limited Partner for estate or tax planning purposes, or as a gratuitous
transfer to any Charity (any such Family Trust or Charity, in relation to such
Limited Partner, being referred to herein as such Limited Partner’s “Permitted
Transferee”); provided, however, that no Limited Partner may Transfer to any
Charity during any calendar year more than the number of Vested Units that is
equal to the product of (x) . 10 multiplied by (y) the remainder of (A) the
number of Initial Units owned by such Limited Partner as of the date of this
Agreement minus (B) the number of Initial Unvested Units owned by such Limited
Partner as of the date of this Agreement that have not, subsequent to the date
of this Agreement, become Vested Units. Any Vested Units Transferred by a
Founding Limited Partner or an Employed Initial Non-Founding Limited Partner to
a Permitted Transferee of such Limited Partner pursuant to the preceding
sentence shall remain subject to the same restrictions on Transfer to which such
Units would be subject if such Units had

 

23



--------------------------------------------------------------------------------

not been so Transferred. Before any Permitted Transferee ceases to be a
Permitted Transferee of the relevant Limited Partner, it shall transfer full
legal and beneficial ownership of such Vested Units to the relevant Limited
Partner or, subject to this Article 8, another Permitted Transferee of the
relevant Limited Partner. Furthermore, before any transfer of Vested Units by
any Limited Partner (or any Permitted Transferee of any Limited Partner), the
proposed transferee of such Vested Units must enter into a written
acknowledgement and agreement with the General Partner and the Partnership that
such transferee will receive such Vested Units subject to, and such transferee
will be bound by, the transfer restrictions set forth in this Article 8.

SECTION 8.06. Encumbrances. No Limited Partner or Assignee may create an
Encumbrance with respect to all or any portion of its Units (or any beneficial
interest therein) unless the General Partner consents in writing thereto, which
consent may be given or withheld, or made subject to such conditions as are
determined by the General Partner, in the General Partner’s sole discretion. Any
purported Encumbrance that is not in accordance with this Agreement shall be
null and void.

SECTION 8.07. Further Restrictions. Notwithstanding any contrary provision in
this Agreement, in no event may any Transfer of a Unit be made by any Limited
Partner or Assignee if:

(a) such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Unit;

(b) such Transfer would require the registration of such transferred Unit or of
any class of Unit pursuant to any applicable United States federal or state
securities laws (including, without limitation, the Securities Act or the
Exchange Act) or other foreign securities laws or would constitute a non-exempt
distribution pursuant to applicable state securities laws;

(c) such Transfer would cause any portion of the assets of the Partnership to
constitute assets of any employee benefit plan pursuant to the regulations
issued by the U.S. Department of Labor at Section 2510.3-101 of Part 2510 of
Chapter XXV, Title 29 of the Code of Federal Regulations, or any successor
regulations;

(d) such Transfer would cause any portion of the assets of the Partnership to
become “plan assets” of any benefit plan investor within the meaning of
regulations issued by the U.S. Department of Labor at Section 2510.3-101 of Part
2510 of Chapter XXV, Title 29 of the Code of Federal Regulations, or any
successor regulations, or to be regulated under the Employee Retirement Income
Security Act of 1974, as amended from time to time; or

(e) to the extent requested by the General Partner, the Partnership does not
receive such legal and/or tax opinions and written instruments (including,
without limitation, copies of any instruments of Transfer and such Assignee’s
consent to be bound by this Agreement as an Assignee) that are in a form
satisfactory to the General Partner, as determined in the General Partner’s sole
discretion.

 

24



--------------------------------------------------------------------------------

SECTION 8.08. Rights of Assignees. Subject to Section 8.07, the transferee of
any permitted Transfer pursuant to this Article VIII (other than a Transfer in a
Permitted Exchange) will be an assignee only (“Assignee”), and only will
receive, to the extent transferred, the distributions and allocations of income,
gain, loss, deduction, credit or similar item to which the Partner which
transferred its Units would be entitled, and such Assignee will not be entitled
or enabled to exercise any other rights or powers of a Partner, such other
rights, and all obligations relating to, or in connection with, such Interest
remaining with the transferring Partner. The transferring Partner will remain a
Partner even if it has transferred all of its Units to one or more Assignees
until such time as the Assignee(s) is admitted to the Partnership as a Partner
pursuant to Section 8.10.

SECTION 8.09. Admissions, Withdrawals and Removals. No Person may be admitted to
the Partnership as an additional General Partner or substitute General Partner
without the prior written consent or ratification of all the Limited
Partners. The consent of all the Limited Partners shall be deemed to have been
given in the event (and each Limited Partner agrees to provide a written consent
or ratification to such admission of substitution as requested by the General
Partner) such additional general partner, substitute general partner or Transfer
has been approved of by Partners whose Percentage Interests exceed 50% of the
Vested Percentage Interests of the Partners. No Limited Partner will be removed
or entitled to withdraw from being a Partner of the Partnership except in
accordance with Section 8.10 or Section 8.11. A General Partner will not be
entitled to Transfer all of its Units or to withdraw from being a General
Partner of the Partnership unless another General Partner shall have been
admitted hereunder (and not have previously been removed or withdrawn). Except
as otherwise provided in Article IX, no admission, substitution, withdrawal or
removal of a Partner will cause the dissolution of the Partnership. To the
fullest extent permitted by law, any purported admission, withdrawal or removal
that is not in accordance with this Agreement shall be null and void.

SECTION 8.10. Admission of Assignees as Substitute Limited Partners. An Assignee
will become a substitute Limited Partner only if and when each of the following
conditions is satisfied:

(a) the General Partner consents in writing to such admission, which consent may
be given or withheld, or made subject to such conditions as are determined by
the General Partner, in each case in the General Partner’s sole discretion;

(b) if required by the General Partner, the General Partner receives written
instruments (including, without limitation, copies of any instruments of
Transfer and such Assignee’s consent to be bound by this Agreement as a
substitute Limited Partner) that are in a form satisfactory to the General
Partner (as determined in its sole discretion);

(c) if required by the General Partner, the General Partner receives an opinion
of counsel satisfactory to the General Partner to the effect that such Transfer
is in compliance with this Agreement and all applicable laws; and

(d) if required by the General Partner, the parties to the Transfer, or any one
of them, pays all of the Partnership’s reasonable expenses connected with such
Transfer (including, but not limited to, the reasonable legal and accounting
fees of the Partnership).

 

25



--------------------------------------------------------------------------------

SECTION 8.11. Withdrawal of Certain Partners. If a Partner ceases to hold any
Units, then such Partner shall withdraw from the Partnership and shall cease to
be a Partner and to have the power to exercise any rights or powers of a Partner
when all of such Partner’s Assignees have been admitted as Partners in
accordance with Section 8.05 or Section 8.10.

SECTION 8.12. Conversion of Class C Units to Class B Units. The Class C Units
shall convert to Class B-1 Units when the amount of Intangible Asset Gain that
has been allocated pursuant to Section 5.05(g) (as the result of either an
actual sale or an adjustment to the Carrying Values of all of the assets in
accordance with the rules set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)) equals the amount distributable to the Class C
Unit Holders pursuant to Section 9.03(c)(ii) (without regard to the proviso at
the end of Section 9.03(c)(ii)).

ARTICLE IX

DISSOLUTION, LIQUIDATION AND TERMINATION

SECTION 9.01. No Dissolution. The Partnership shall not be dissolved by the
admission of additional Partners in accordance with the terms of this Agreement.
The Partnership may be dissolved, liquidated and terminated only pursuant to the
provisions of this Article IX, and the Partners hereby irrevocably waive any and
all other rights they may have to cause a dissolution of the Partnership or a
sale or partition of any or all of the Partnership assets.

SECTION 9.02. Events Causing Dissolution. The Partnership shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following events
(each, a “Dissolution Event”):

(a) the expiration of the term of the Partnership as provided in Section 2.03;

(b) the entry of a decree of judicial dissolution under Section 17-802 of the
Act;

(c) any other event not inconsistent with any provision hereof causing a
dissolution of the Partnership under the Act; or

(d) the Incapacity or removal of the General Partner or the occurrence of a
Disabling Event with respect to the General Partner; provided, that the
Partnership will not be dissolved or required to be wound up in connection with
any of the events specified in this Section 9.02(f) if: (i) at the time of the
occurrence of such event there is at least one other general partner of the
Partnership who is hereby authorized to, and elects to, carry on the business of
the Partnership; or (ii) all remaining Limited Partners consent to or ratify the
continuation of the business of the Partnership and the appointment of another
general partner of the Partnership within 90 days following the occurrence of
any such Incapacity or removal, which consent shall be deemed (and if requested
each Limited Partner shall provide a written consent for ratification) to have
been given for all Limited Partners if the holders of more than two-thirds of
the Vested Units then outstanding agree in writing to so continue the business
of the Partnership.

SECTION 9.03. Distribution upon Dissolution. Upon dissolution, the Partnership
shall not be terminated and shall continue until the winding up of the affairs
of the Partnership is

 

26



--------------------------------------------------------------------------------

completed. Upon the winding up of the Partnership, the General Partner, or any
other Person designated by the General Partner (the “Liquidation Agent”), shall
take full account of the assets and liabilities of the Partnership and shall,
unless the General Partner determines otherwise, liquidate the assets of the
Partnership as promptly as is consistent with obtaining the fair value thereof.
The proceeds of any liquidation shall be applied and distributed in the
following order:

(a) First, to the payment of debts and liabilities of the Partnership (including
payment of all indebtedness to Partners and/or their Affiliates) and the
expenses of liquidation;

(b) Second, to the establishment of any reserve which the Liquidation Agent
shall deem reasonably necessary for any contingent or unforeseen liabilities or
obligations of the Partnership (“Contingencies”). Such reserve may be paid over
by the Liquidation Agent to any attorney-at-law, or acceptable party, as escrow
agent, to be held for disbursement in payment of any Contingencies and, at the
expiration of such period as shall be deemed advisable by the Liquidation Agent
for distribution of the balance in the manner hereinafter provided in this
Section 9.03; and

(c) The balance, if any, to the Partners, shall be applied and distributed as
follows:

(i) First, pro rata to holders of Class A Units and Class B Units in accordance
with such holder’s Vested Percentage Interest in an amount equal to the capital
balance on Schedule II;

(ii) Second, pro rata to holders of Class C Units in an amount equal to the
product of (A) such holder’s Vested Percentage Interest and (B) a fraction the
numerator of which is equal to the aggregate amount distributed pursuant to the
foregoing clause (i) and the denominator of which is equal to the difference
between one (1) minus such holder’s Vested Percentage Interest; provided,
however, that the holders of Class C Units shall not be distributed any amounts
under this clause (ii) in excess of the amount equal to Intangible Asset Gain
allocated or available for allocation pursuant to Section 5.05(g);

(iii) Third, pro rata to each of the Partners in accordance with their Vested
Percentage Interests.

(d) Distribution Upon Liquidation Solely in Respect of Vested Units. Upon
liquidation of the Partnership, the Partners shall be entitled to distributions
solely in respect of Vested Units held by the Partners at such time. No Partner
shall be entitled to any distribution upon liquidation of the Partnership in
respect of any Unvested Units held by such Partner at such time.

(e) Limitations on Distributions to Holders of Class C Units. It is the
intention of the parties to this Agreement that distributions to the holders of
Class C Units be limited to the extent necessary so that the Class C Units
constitute “profits interests” for U.S. federal tax purposes (except to the
extent of contributed capital) and the parties will comply with the requirements
of Revenue Procedure 93-27, 1993-2 C.B. 343, and Revenue Procedure 2001-43,
2001-2 C.B. 191.

 

27



--------------------------------------------------------------------------------

SECTION 9.04. Time for Liquidation. A reasonable amount of time shall be allowed
for the orderly liquidation of the assets of the Partnership and the discharge
of liabilities to creditors so as to enable the Liquidation Agent to minimize
the losses attendant upon such liquidation.

SECTION 9.05. Termination. The Partnership shall terminate when all of the
assets of the Partnership, after payment of or due provision for all debts,
liabilities and obligations of the Partnership, shall have been distributed to
the holders of Units in the manner provided for in this Article IX, and the
Certificate shall have been cancelled in the manner required by the Act.

SECTION 9.06. Claims of the Partners. The Partners shall look solely to the
Partnership’s assets for the return of their Capital Contributions, and if the
assets of the Partnership remaining after payment of or due provision for all
debts, liabilities and obligations of the Partnership are insufficient to return
such Capital Contributions, the Partners shall have no recourse against the
Partnership or any other Partner or any other Person. No Partner with a negative
balance in such Partner’s Capital Account shall have any obligation to the
Partnership or to the other Partners or to any creditor or other Person to
restore such negative balance during the existence of the Partnership, upon
dissolution or termination of the Partnership or otherwise.

SECTION 9.07. Survival of Certain Provisions. Notwithstanding anything to the
contrary in this Agreement, the provisions of Section 10.03 and Section 11.09
shall survive the termination of the Partnership.

ARTICLE X

LIABILITY AND INDEMNIFICATION

SECTION 10.01. Liability of Partners.

(a) No Limited Partner shall be liable for any debt obligation or liability of
the Partnership or of any other Partner or have any obligation to restore any
deficit balance in its Capital Account solely by reason of being a Partner of
the Partnership.

(b) This Agreement is not intended to, and does not, create or impose any
fiduciary duty on any of the Partners (including without limitation, the General
Partner) hereto or on their respective Affiliates. Further, the Partners hereby
waive any and all fiduciary duties that, absent such waiver, may be implied by
Law, and in doing so, recognize, acknowledge and agree that their duties and
obligations to one another and to the Partnership are only as expressly set
forth in this Agreement.

(c) To the extent that, at law or in equity, any Partner (including without
limitation, the General Partner) has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or to another Partner, the
Partners (including without limitation, the General Partner) acting under this
Agreement will not be liable to the Partnership or to any such other Partner for
their good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they expand or restrict the duties and
liabilities of any Partner (including without limitation, the General Partner)
otherwise existing at law or in equity, are agreed by the Partners to modify to
that extent such other duties and liabilities of the Partners (including without
limitation, the General Partner).

 

28



--------------------------------------------------------------------------------

(d) The General Partner may consult with legal counsel, accountants and
financial or other advisors and any act or omission suffered or taken by the
General Partner on behalf of the Partnership or in furtherance of the interests
of the Partnership in good faith in reliance upon and in accordance with the
advice of such counsel, accountants or financial or other advisors will be full
justification for any such act or omission, and the General Partner will be
fully protected in so acting or omitting to act so long as such counsel or
accountants or financial or other advisors were selected with reasonable care.

SECTION 10.02. Indemnification.

(a) Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify any person (and such person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person was the legal representative, is or was a Partner
(including without limitation, the General Partner) or a director, officer or
agent of a Partner (including without limitation, the General Partner) or the
Partnership or, while a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership, is or was serving
at the request of the Partnership as a director, officer, partner, trustee,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company, nonprofit entity or other enterprise, for and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by such
person or such heirs, executors or administrators in connection with such
action, suit or proceeding, including appeals; provided that such person shall
not be entitled to indemnification hereunder only to the extent such person’s
conduct constituted fraud, bad faith or willful misconduct. Notwithstanding the
preceding sentence, except as otherwise provided in Section 10.02(c), the
Partnership shall be required to indemnify a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.

(b) Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise. Notwithstanding the preceding sentence, except as
otherwise provided in Section 10.02(c), the Partnership shall be required to pay
expenses of a person described in such sentence in connection with any action,
suit or proceeding (or part thereof) commenced by such person only if the
commencement of such action, suit or proceeding (or part thereof) by such person
was authorized by the General Partner.

 

29



--------------------------------------------------------------------------------

(c) Unpaid Claims. If a claim for indemnification (following the final
disposition of such action, suit or proceeding) or advancement of expenses under
this Section 10.02 is not paid in full within thirty (30) days after a written
claim therefor by any person described in Section 10.02(a) has been received by
the Partnership, such person may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim. In any such action the Partnership shall have
the burden of proving that such person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

(d) Insurance. To the fullest extent permitted by law, the Partnership may
purchase and maintain insurance on behalf of any person described in
Section 10.02(a) against any liability asserted against such person, whether or
not the Partnership would have the power to indemnify such person against such
liability under the provisions of this Section 10.02 or otherwise.

(e) Non-Exclusivity of Rights. The provisions of this Section 10.02 shall be
applicable to all actions, claims, suits or proceedings made or commenced after
the date of this Agreement, whether arising from acts or omissions to act
occurring before or after its adoption. The provisions of this Section 10.02
shall be deemed to be a contract between the Partnership and each person
entitled to indemnification under this Section 10.02 (or legal representative
thereof) who serves in such capacity at any time while this Section 10.02 and
the relevant provisions of applicable law, if any, are in effect, and any
amendment, modification or repeal hereof shall not affect any rights or
obligations then existing with respect to any state of facts or any action, suit
or proceeding then or theretofore existing, or any action, suit or proceeding
thereafter brought or threatened based in whole or in part on any such state of
facts. If any provision of this Section 10.02 shall be found to be invalid or
limited in application by reason of any law or regulation, it shall not affect
the validity of the remaining provisions hereof. The rights of indemnification
provided in this Section 10.02 shall neither be exclusive of, nor be deemed in
limitation of, any rights to which any person may otherwise be or become
entitled or permitted by contract, this Partnership Agreement or as a matter of
law, both as to actions in such person’s official capacity and actions in any
other capacity, it being the policy of the Partnership that indemnification of
any person whom the Partnership is obligated to indemnify pursuant to
Section 10.02(a) shall be made to the fullest extent permitted by law.

For purposes of this Section 10.02, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Partnership” shall include any
service as a director, officer, employee or agent of the Partnership which
imposes duties on, or involves services by, such director, officer, employee, or
agent with respect to an employee benefit plan, its participants, or
beneficiaries.

This Section 10.02 shall not limit the right of the Partnership, to the extent
and in the manner permitted by law, to indemnify and to advance expenses to, and
purchase and maintain insurance on behalf of, persons other than persons
described in Section 10.02(a).

 

30



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 11.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specification notice given in
accordance with this Section 11.02):

(a) If to the Partnership, to:

Evercore LP

c/o Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: Chief Financial Officer

Fax: (212) 857-3101

(b) If to any Partner, to:

Evercore LP

c/o Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: Chief Financial Officer

Fax: (212) 857-3101

(c) If to the General Partner, to:

Evercore Partners Inc.

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: Chief Financial Officer

Fax: (212) 857-3101

SECTION 11.03. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

 

31



--------------------------------------------------------------------------------

SECTION 11.04. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 11.05. Interpretation. Throughout this Agreement, nouns, pronouns and
verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles,” “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.

SECTION 11.06. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 11.06.

SECTION 11.07. Further Assurances. Each Limited Partner shall perform all other
acts and execute and deliver all other documents as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

SECTION 11.08. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

SECTION 11.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

SECTION 11.10. Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any and all disputes which cannot be settled amicably, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the dispute fail to agree on the selection of an arbitrator
within thirty (30) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 11.10 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate

 

32



--------------------------------------------------------------------------------

and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.

(i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 11.10, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 11.10 and
such parties agree not to plead or claim the same.

SECTION 11.11. Expenses. Except as otherwise specified in this Agreement, the
Partnership shall be responsible for all costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with its operation.

SECTION 11.12. Amendments and Waivers. (a) This Agreement (including the Annexes
hereto) may be amended, supplemented, waived or modified by the written consent
of the General Partner; provided that no such amendment, supplement, waiver or
modification shall adversely affect a Limited Partner’s Units in any material
respect without the written consent of the Limited Partner so affected; provided
further, that Schedule I to this Agreement shall be deemed amended from time to
time to reflect the admission of a new Partner, the withdrawal or resignation of
a Partner, the adjustment of the Units resulting from any forfeiture and
reallocation of Unvested Units, the vesting of Unvested Units, and the
adjustment of the Units resulting from any Transfer or other disposition of a
Unit, in each case that is made in accordance with the provisions hereof.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder (other than a failure or delay beyond a period of time specified
herein) shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

(c) The General Partner may, in its sole discretion, unilaterally amend this
Agreement on or before the effective date of the final regulations to provide
for (i) the election of a safe harbor under Proposed Treasury Regulation
Section 1.83-3(l) (or any similar provision) under

 

33



--------------------------------------------------------------------------------

which the fair market value of a partnership interest that is transferred is
treated as being equal to the liquidation value of that interest, (ii) an
agreement by the Partnership and each of its Partners to comply with all of the
requirements set forth in such regulations and Notice 2005-43 (and any other
guidance provided by the Internal Revenue Service with respect to such election)
with respect to all partnership interests transferred in connection with the
performance of services while the election remains effective, (iii) the
allocation of items of income, gains, deductions and losses required by the
final regulations similar to Proposed Treasury Regulation
Section 1.704-1(b)(4)(xii)(b) and (c), and (iv) any other related amendments.

(d) Except as may be otherwise required by law in connection with the
winding-up, liquidation, or dissolution of the Partnership, each Partner hereby
irrevocably waives any and all rights that it may have to maintain an action for
judicial accounting or for partition of any of the Partnership’s property.

(e) In the event of a property settlement or separation agreement between a
Limited Partner and his or her spouse, such Limited Partner agrees that he or
she shall use reasonable efforts to retain all of his or her Units and shall
reimburse his or her spouse for any interest he or she may have in the
Partnership out of funds, assets or proceeds separate and distinct from his or
her interest in the Partnership. To the extent that such Limited Partner is
unable, despite his or her exercise of reasonable efforts, to retain all of his
or her Units, such Limited Partner shall use reasonable efforts to transfer to
his or her spouse only the economic interests of such Limited Partner’s Units,
retaining for himself or herself all voting rights relating to his or her Units.
Notwithstanding the foregoing, if a spouse or former spouse of a Limited Partner
acquires any Units as a registered owner as a result of any such proposed
settlement or separation agreement, such spouse or former spouse shall be
entitled only to allocation and distributions with respect to his or her Units
and shall have no right to vote his or her Units, to participate in the
management of the Partnership or to any accounting or information concerning the
affairs of the Partnership and shall not have any other rights of a Partner
under this Agreement.

SECTION 11.13. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Without limiting the foregoing, any obligation of the Partners to make Capital
Contributions to the Partnership under this Agreement is an agreement only
between the Partners and no other person or entity, including the Partnership,
shall have any rights to enforce such obligations.

SECTION 11.14. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

SECTION 11.15. Construction. Each party hereto acknowledges and agrees it has
had the opportunity to draft, review and edit the language of this Agreement and
that no presumption for or against any party arising out of drafting all or any
part of this Agreement will be applied in any dispute relating to, in connection
with or involving this Agreement. Accordingly, the parties hereby waive the
benefit of any rule of Law or any legal decision that would require that in
cases of uncertainty, the language of a contract should be interpreted most
strongly against the party who drafted such language.

 

34



--------------------------------------------------------------------------------

SECTION 11.16. Power of Attorney. Each Limited Partner, by its execution hereof,
hereby irrevocably makes, constitutes and appoints the General Partner as its
true and lawful agent and attorney in fact, with full power of substitution and
full power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file (a) this Agreement and any amendment to
this Agreement that has been adopted as herein provided; (b) the original
certificate of limited partnership of the Partnership and all amendments thereto
required or permitted by law or the provisions of this Agreement; (c) all
certificates and other instruments (including consents and ratifications which
the Limited Partners have agreed to provide upon a matter receiving the agreed
support of Limited Partners) deemed advisable by the General Partner to carry
out the provisions of this Agreement and Law or to permit the Partnership to
become or to continue as a limited partnership or partnership wherein the
Limited Partners have limited liability in each jurisdiction where the
Partnership may be doing business; (d) all instruments that the General Partner
deems appropriate to reflect a change or modification of this Agreement or the
Partnership in accordance with this Agreement, including, without limitation,
the admission of additional Limited Partners or substituted Limited Partners
pursuant to the provisions of this Agreement; (e) all conveyances and other
instruments or papers deemed advisable by the General Partner to effect the
liquidation and termination of the Partnership; and (f) all fictitious or
assumed name certificates required or permitted (in light of the Partnership’s
activities) to be filed on behalf of the Partnership.

SECTION 11.17. Partnership Status. The parties intend to treat the Partnership
as a partnership for U.S. federal income tax purposes.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.

 

EVERCORE PARTNERS INC.

By:

 

/s/ Roger C. Altman

Name:

 

Roger C. Altman

Title:

 

Co-Chief Executive Officer

EVERCORE TEMPORARY GP INC., solely for purposes of withdrawal

By:

 

/s/ Roger C. Altman

Name:

 

Roger C. Altman

Title:

 

Co-Chief Executive Officer

ROGER C. ALTMAN

By:

 

/s/ Roger C. Altman

A&N ASSOCIATES L.P.

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

General Partner

ROGER C. ALTMAN 1997 FAMILY

LIMITED PARTNERSHIP

By:

 

/s/ Jurate Kazickas

Name:

 

Jurate Kazickas

Title:

 

Managing General Partner

THE ROGER C. ALTMAN 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Roger C. Altman

Name:

 

Roger C. Altman

AUSTIN M. BEUTNER

By:

 

/s/ Austin M. Beutner

BEUTNER FAMILY 2001 LONG-TERM TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

THE AUSTIN M. BEUTNER 2005 GRANTOR

RETAINED ANNUITY TRUST

By:

 

/s/ Austin M. Beutner

Name:

 

Austin M. Beutner

 

40



--------------------------------------------------------------------------------

CIARA A. BURNHAM

By:

 

/s/ Ciara A. Burnham

PHILIPPE CAMUS

By:

 

/s/ Philippe Camus

JOHN T. DILLON

By:

 

/s/ John T. Dillon

RICHARD P. EMERSON

By:

 

/s/ Richard P. Emerson

ADAM FRANKEL

By:

 

/s/ Adam Frankel

SAUL GOODMAN

By:

 

/s/ Saul Goodman

GIL HA

By:

 

/s/ Gil Ha

WILLIAM O. HILTZ

By:

 

/s/ William O. Hiltz

JONATHAN A. KNEE

By:

 

/s/ Jonathan A. Knee

 

41



--------------------------------------------------------------------------------

TIMOTHY G. LALONDE

By:

 

/s/ Timothy G. Lalonde

GAIL LANDIS

By:

 

/s/ Gail Landis

M. SHARON LEWELLEN

By:

 

/s/ M. Sharon Lewellen

EDUARDO G. MESTRE

By:

 

/s/ Eduardo G. Mestre

NEERAJ MITAL

By:

 

/s/ Neeraj Mital

THE NEERAJ MITAL 1997 INSURANCE TRUST

By:

 

/s/ John R. Varughese

Name:

 

John R. Varughese

Title:

 

Trustee

SANGAM PANT

By:

 

/s/ Sangam Pant

MICHAEL J. PRICE

By:

 

/s/ Michael J. Price

KATHLEEN G. REILAND

By:

 

/s/ Kathleen G. Reiland

 

42



--------------------------------------------------------------------------------

WILLIAM C. REPKO

By:

 

/s/ William C. Repko

BRIAN ROBERTS

By:

 

/s/ Brian Roberts

JANE SADOWSKY

By:

 

/s/ Jane Sadowsky

WILLIAM A. SHUTZER

By:

 

/s/ William A. Shutzer

DAVID WEZDENKO

By:

 

/s/ David Wezdenko

JANE WHEELER

By:

 

/s/ Jane Wheeler

DAVID YING

By:

 

/s/ David Ying

PEDRO CARLOS ASPE ARMELLA

By:

 

/s/ Pedro Aspe

PASPRO TRUST

By:

 

/s/ Javier Bernstein Iturbide

Name:

 

Javier Bernstein Iturbide

Title:

 

Investment Trustee

 

43



--------------------------------------------------------------------------------

FIDEICOMISO F/1475

By:

 

/s/ HD Guadalupe Terreros Barros

Name:

 

HD Guadalupe Terreros Barros

Title:

 

Trust Delegate on Behalf Fideicomiso F/1475

JANESANCO, S. DE R.L.

By:

 

/s/ Sergio Sánchez García

Name:

 

Sergio Sánchez García

Title:

 

Legal Representative

SUDARTE, S. DE R.L.

By:

 

/s/ Hugo Garza

Name:

 

Hugo A. Garza Medina

Title:

 

Legal Representative

APORTELA, S. DE R.L.

By:

 

/s/ Maria Eugenia Biana Escalera

Name:

 

Maria Eugenia Biana Escalera

ADMINISTRADORA HDI, S. DE R.L. DE C.V.

By:

 

/s/ Armando Jorge Marcos Penilla

Name:

 

Armando Jorge Marcos Penilla

Title:

 

Legal Representative

ANROSALE, S. DE R.L.

By:

 

/s/ Antonio Souza

Name:

 

Antonio Souza

 

44



--------------------------------------------------------------------------------

 

AUGUSTO ARELLANO OSTOA

By:

 

/s/ Augusto Arellano Ostoa

ANTONIO BASSOLS ZALETA

By:

 

/s/ Antonio Bassols Zaleta

TRUSTEES OF THE ADAM B. FRANKEL 2006 TRUST

By:

 

/s/ Adam B. Frankel

Name:

 

Adam B. Frankel

Title:

 

Investment Trustee

TRUSTEES OF THE JONATHAN ARYE KNEE 2006 TRUST

By:

 

/s/ Jonathan Arye Knee

Name:

 

Jonathan Arye Knee

Title:

 

Investment Trustee

TRUSTEES OF THE JOHN TERRANCE DILLON 2006 TRUST

By:

 

/s/ John Terrence Dillon

Name:

 

John Terrence Dillon

Title:

 

Investment Trustee

TRUSTEES OF THE GAIL S. LANDIS 2006 TRUST

By:

 

/s/ Gail S. Landis

Name:

 

Gail S. Landis

Title:

 

Investment Trustee

TRUSTEES OF THE NEERAJ MITAL 2006 TRUST

By:

 

/s/ Neeraj Mital

Name:

 

Neeraj Mital

Title:

 

Investment Trustee

 

45



--------------------------------------------------------------------------------

 

TRUSTEES OF THE WILLIAM O. HILTZ 2006 TRUST

By:

 

/s/ William O. Hiltz

Name:

 

William O. Hiltz

Title:

 

Investment Trustee

TRUSTEES OF THE M. SHARON LEWELLEN 2006 TRUST

By:

 

/s/ M. Sharon Lewellen

Name:

 

M. Sharon Lewellen

Title:

 

Investment Trustee

TRUSTEES OF MESTRE 2006 EVERCORE GRAT

By:

 

/s/ Eduardo G. Mestre

Name:

 

Eduardo G. Mestre

Title:

 

Trustee

TRUSTEES OF PRICE 2006 EVERCORE GRAT

By:

 

/s/ Michael J. Price

Name:

 

Michael J. Price

Title:

 

Trustee

 

46